DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on 8/13/2021 has been entered. In the amendment, Applicant amended claims 1-2, 7, 9 and 12-13. Currently claims 1-13 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “creating an array corresponding to a pixel according to the target conversion color ratio corresponding to the pixel, wherein the array stores therein a plurality of a target value corresponding to each pixel” (emphasis added), which is profoundly unclear for the following reasons:
The recitation “creating an array corresponding to a pixel” appears to indicate that there is one-on-one relationship between an array and a pixel. However, the subsequent recitation “the array stores therein a plurality of constants each of which denotes a target value corresponding to each pixel” appear to indicate that the array corresponds to each pixel (i.e., a single array is created for the entire to-be-converted image). They are in contradiction with each other. Because a precise definition of the claimed array is essential for understanding the instant invention, the contradiction about the claimed array makes understanding of the instant invention impossible and thus the scope of the instant invention indefinite.
It is unclear what is actually referred to by “a target value corresponding to each pixel”. An essential definition of the claimed target value is omitted. 
Claim 1 also recites “each pixel”, “a pixel” and “the pixel” here and there. It is unclear what is actually referred to by “the pixel” each time it is recited, which further adds impossibility to understand the instant invention. 
Claims 2-13 are rejected because they depend on claim 1.

Response to Arguments
Drawings objections and specification objections set forth in previous Office action are withdrawn.

Applicant's arguments filed on 8/13/2021 with regard to claim 1 have been fully considered but they are not persuasive. 
As detailed in the rejection to claim 1 under the 35 USC 112(b) set forth in this Office action, a precise and understandable relationship between an array and a pixel/pixels is not provided in the original claim 1 and the lately amended claim 1. Further amendment and/or clarification is needed to aid in understanding the instant invention and determination of its allowability.
Rejections to claims 1-13 are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693